Citation Nr: 0933718	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including as secondary to exposure to herbicides, including 
Agent Orange.  

2.  Entitlement to service connection for an eye disorder, 
including as secondary to exposure to herbicides, including 
Agent Orange.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, a hearing was held before a Decision Review 
Officer at the RO.  The transcript of the hearing is in the 
claims folder.  The Veteran is also entitled to a hearing 
before one of the Board's Veterans Law Judges.  

In September 2009, the undersigned Veterans Law Judge found 
that good cause was shown and granted the Veteran's motion 
for a videoconference hearing.  Apparently, the RO has 
informed the Veteran that a videoconference could be 
accomplished with the VA facility in Memphis. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule (if such had 
been agreed to - see the Veteran's 
representative's statement received on 
August 18, 2009) the Veteran for a 
video conference hearing at the VA 
facility in Memphis, Tennessee 
(otherwise, it should be rescheduled to 
take place in Nashville).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


